DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2021 has been entered.
 
Status of the Claims
	Claims 1-18 are pending wherein claims 1 and 9-10 are amended. 

Status of Previous Rejections
	The previous rejection of claims 1, 4, 9-13 and 17-18 under 35 U.S.C. 103 as being unpatentable over Omori et al. (US 2015/0159261) is withdrawn in view of the Applicant’s amendment to claim 1. The previous rejection of claims 2, 6 and 14 under 35 U.S.C. 103 as being unpatentable over Omori et al. (US 2015/0159261), and further in view of Davis et al. (ASM Handbook Volume 1, pg. 469) is withdrawn in view of the Applicant’s amendment to claim 1. The previous rejection of claims 5, 8 and 16 under 35 U.S.C. 103 as being unpatentable over Omori et al. (US 2015/0159261), and further in view of Davis et al. (ASM Handbook Volume 1, pg. 469) and Davis et al. (ASM Handbook Volume 1, pg. 145) is withdrawn in view of the Applicant’s amendment to claim 1. The previous rejection of claims 3, 7 and 15 under 35 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 1, neither Omori et al. (‘261), the ASM Handbook Volume 1, pg. 145 or the ASM Handbook Volume 1, pg. 469 specify a steel having more than 50% bainite with the specified amounts of carbon, silicon, manganese, phosphorus, sulfur, chromium, molybdenum, vanadium, niobium, aluminum, nitrogen, antimony and titanium wherein one or more selected form the group of 0.01 to 0.3 mass percent tungsten, 0.01 to 0.3 mass percent cobalt, 0.01 to 0.2 mass percent hafnium, and 0.01 to 0.2 mass percent zirconium would be included in the steel and therefore claim 1 distinguishes from the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759